Citation Nr: 0030571	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  91-47 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability, on a direct basis, or as secondary to a 
right knee disability.

2.  Entitlement to an increased disability rating for a right 
knee disability, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1990 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied a disability rating in excess of 30 
percent for a right knee disability, and denied a total 
disability rating for compensation purposes, based on 
individual unemployability.  In a January 1998 decision, the 
Board denied the increased rating and total rating claims on 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  The Court vacated the 
January 1998 Board decision and remanded the case to the 
Board.  In December 1998, the Board remanded the case for 
development in accordance with the Court's remand.  This 
appeal also arises from a February 2000 rating decision, in 
which the RO denied service connection for a left knee 
disability.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with an 
April 1950 rating decision denying service connection for a 
left knee disability.

2.  The veteran did not file a notice of disagreement with a 
February 1990 rating decision denying his request to reopen a 
previously denied claim for service connection for a left 
knee disability.

3.  The veteran did not file a notice of disagreement with a 
February 1994 rating decision denying his request to reopen a 
previously denied claim for service connection for a left 
knee disability.

4.  The evidence added to the claims file since the February 
1994 rating decision includes a VA medical opinion linking 
the veteran's current left knee disability to an injury 
during service, or to adjustments necessitated by his 
service-connected right knee disability.

5.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

6.  The veteran sustained an injury and chronic disability of 
his right knee during service.

7.  Physicians have opined that altered weightbearing due to 
the right knee disability caused the development of a left 
knee disability.

8.  The veteran's right knee disability, status post total 
knee replacement, is currently manifested by pain, weakness, 
diminished endurance, and exacerbations with either sitting 
or standing.  The combined manifestations produce severe 
functional impairment.


CONCLUSIONS OF LAW

1.  The April 1950 rating decision denying service connection 
for a left knee disability is a final decision.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  The February 1990 rating decision denying the veteran's 
request to reopen a previously denied claim for service 
connection for a left knee disability is a final decision.  
38 U.S.C.A. § 7105 (West 1991).

3.  The February 1994 rating decision denying the veteran's 
request to reopen a previously denied claim for service 
connection for a left knee disability is a final decision.  
38 U.S.C.A. § 7105 (West 1991).

4.  Evidence received since the February 1994 rating decision 
is new and material to the veteran's claim for service 
connection for a left knee disability.  The claim is 
reopened.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.156 
(1999).

5.  It is reasonably shown that the veteran's left knee 
disability developed as a result of his service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (1999).

6.  The criteria for a 60 percent disability rating for a 
right knee disability, status post replacement, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5055, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee

The veteran is seeking service connection for a left knee 
disability.  He contends that a current disability of his 
left knee was caused by an injury during service, or by 
excessive stress placed on his left knee as a result of his 
service-connected right knee disability.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  VA shall 
give the veteran the benefit of the doubt when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter.  38 U.S.C.A. § 5107(b), recently amended by H.R. 
4205, Floyd D. Spence National Defense Authorization Act for 
FY 2001, Pub. L. No. 106-398, Title XVI, Subtitle B, § 1611 
(October 30, 2000).

In March 1950, the veteran submitted a claim for service 
connection for a left knee disability.  The Hartford, 
Connecticut, RO denied that claim in an April 1950 rating 
decision.  A rating decision becomes a final decision when 
the claimant does not file a notice of disagreement with that 
decision within one year after the decision is issued.  See 
38 U.S.C.A. § 7105 (West 1991).  The veteran did not file a 
notice of disagreement with the April 1950 rating decision, 
and that rating decision became a final decision.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  In January 1990, the veteran requested to reopen a 
claim for service connection for a left knee disability.  In 
a February 1990 rating decision, the Pittsburgh RO denied the 
veteran's request to reopen, finding that new and material 
evidence had not been submitted.  The veteran did not file a 
notice of disagreement with the February 1990 rating 
decision, and that rating decision became a final decision.

In a February 1994 rating decision, the Pittsburgh RO denied 
a request by the veteran to reopen a claim for service 
connection for a left knee disability, finding that new and 
material evidence had not been submitted.  The veteran did 
not file a notice of disagreement with the February 1994 
rating decision, and that rating decision became a final 
decision.

In September 1999, the veteran, through his representative, 
sought to reopen a claim for service connection for a left 
knee disability.  In a February 2000 rating decision, the 
Pittsburgh RO found that statements from a VA physician 
constituted new and material evidence with respect to the 
issue of service connection for a disability of the veteran's 
left knee.  The Pittsburgh RO reopened the claim, and denied 
service connection for a left knee disability.  The veteran 
appealed the February 2000 denial of service connection.  
Although the RO found that new and material evidence has been 
submitted to reopen the claim for service connection for a 
left knee disability, the request to reopen the claim must 
still be addressed by the Board on appeal.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has ruled that, if the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, and which is neither cumulative 
nor redundant.  38 C.F.R. § 3.156 (1999).  In order to be 
considered new, evidence must not merely summarize or repeat 
evidence submitted in previous proceedings.  See Wilisch v. 
Derwinski, 2 Vet. App. 191, 193 (1992).  New evidence may be 
considered material if the new evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The February 1994 rating decision is the most recent 
final denial of the veteran's left knee claim on any basis.  
The Board will address the current claim based on whether new 
and material evidence has been submitted since the February 
1994 rating decision.

The evidence that has been added to the claims file since the 
February 1994 rating decision includes a medical opinion, 
from a VA physician, that the veteran's current left knee 
disability may be attributable to an injury during service, 
or to adjustments necessitated by his right knee disability.  
The Board finds that the physician's opinion constitutes 
evidence that was not considered in February 1994, and that 
is relevant and sufficiently significant to the veteran's 
claim that it must be considered in order to fairly decide 
the merits of the claim.  The recently added evidence is both 
new and material.  The claim for service connection for a 
left knee disability is reopened.

The evidence submitted with regard to the veteran's claim for 
service connection for a left knee disability includes VA 
medical examinations.  The evidence compiled with respect to 
that claim does not point to the existence of any additional 
evidence that would be relevant to the claim.  The Board 
finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The veteran received treatment during service for a right 
knee disorder.  His service medical records reflect that the 
veteran was admitted for treatment on December 1, 1944.  The 
veteran reported he had run down some stairs, and had jumped, 
landing on his right foot.  He reported that he developed 
pain in his right knee, and became unable to fully extend his 
right knee.  The veteran reported a history of effusion in 
his right knee four years earlier, with no history of injury.  
The veteran was hospitalized from December 1944 to May 1945.  
He was found to have osteochondritis dissecans of the right 
knee.  He underwent surgery in December 1944, with removal of 
a large osteochondritic cartilaginous foreign body, and 
excision of the medial meniscus.  After the surgery, he had 
physical therapy, and gradually recovered function in his 
right knee and quadriceps.  In August 1945, shortly before 
the veteran's separation from service, it was noted that the 
veteran walked using a cane, and that he continued to have 
occasional swelling in his right knee.

After service, the veteran reported ongoing problems with his 
right knee, including swelling and pain, particularly with 
walking and climbing stairs.  In May 1946, Everett H. Adams, 
D.O., a private physician who was treating the veteran, wrote 
that the veteran had developed right anterior sacroiliac 
subluxation, and lumbar and gluteal muscular inequality, 
because he was not able to bear his weight equally on both 
legs, and had to favor the right side.  On medical 
examination in June 1946, the veteran reported that he had 
injured his right knee on November 29, 1944, and again on 
December 1, 1944.  In February 1947, the veteran reported 
that he had injured his right knee on November 28, 1944, when 
he jumped off the rear of a truck.  He reported that his 
right knee had hurt temporarily.  He reported that he had 
hurt his right knee again on December 1, 1944, when he ran 
and jumped down some stairs.

In December 1949, he was admitted to a VA Hospital for 
treatment of pain and stiffness in his left knee, beginning 
four weeks prior to the December 1949 hospitalization.  The 
veteran reported that, five years earlier, he had jumped from 
a truck, and had been thought to have only a trivial injury.  
He reported that a few minutes later he developed pain and 
stiffness in his right knee, which was treated with surgery 
and several months of hospitalization.  He reported that he 
had ongoing weakness in his right knee, and a four week 
history of pain, stiffness, and giving way of his left knee.  
The treating VA physician diagnosed osteochondritis dissecans 
of the left knee.  The veteran had surgery on the left knee, 
with medial meniscectomy, in January 1950.  On VA examination 
in February 1950, the veteran reported that he had injured 
his left and right knees during service, in an accident on 
November 28, 1944.

In March 1950, the veteran wrote that, on November 28, 1944, 
he had jumped off the rear of a truck, and had felt severe 
pains in both knees that had lasted for ten to fifteen 
minutes.  He wrote that on December 1, 1944, he ran and 
jumped down some stairs, and then found that he was unable to 
straighten his right knee.  He reported that the 
hospitalization and surgery for treatment of the right knee 
followed.  He reported that he felt a sharp, brief pain in 
his left knee during the summer of 1945.  He stated that he 
reported this to a doctor, who told him that the left leg 
pain was a reaction to the uneven distribution of his weight 
due to using crutches and a cane.  He reported that he had 
occasional pains in his left knee over several years, with 
increased pains starting in October 1949, and locking of the 
left knee on one occasion in December 1949.  The veteran 
reported that the doctors who had treated him in the VA 
hospital in December 1949 and January 1950 had told him that 
his current left knee disorder was probably caused by his 
injury in the service five years earlier.

In March 1950, the veteran's private physician, Dr. Adams, 
wrote that he had seen the veteran in December 1945 for a 
painful left knee.  Dr. Adams noted that the veteran had 
previously undergone surgery for osteochondritis dissecans of 
the right knee, and that the veteran had used crutches and a 
cane to walk after the surgery.  Dr. Adams noted that the 
majority of the veteran's weight bearing, for several months, 
was placed on his left leg and knee.  Dr. Adams reported that 
the veteran developed sacroiliac strain because of the 
necessary weight shift.  Dr. Adams concluded:

The physiological pathology of the left 
knee at this time, December, 1945, seemed 
no more than compression of the lateral 
meniscus.  It was, however, thought that 
a sympathetic condition was being 
produced.  This cannot be considered 
autochthonous, but directly related to 
the primary knee condition on the right 
side.

On VA medical examination in January 1952, the veteran 
reported that in 1944 he had jumped from a height, and two 
days later had developed swelling and locking of his right 
knee that required treatment, including surgery.  He reported 
that a left knee disorder was first diagnosed in 1949, when 
he sought treatment for locking of the left knee.  He 
reported that he had experienced locking of his left knee on 
several occasions between 1944 and 1949.  He reported that he 
had ongoing pain in both knees, with a grating when he went 
up or down stairs.

In 1988, the veteran requested an increased disability rating 
for his service-connected right knee disability.  A private 
orthopedist, Renato S. Lapidario, M.D., wrote that the 
veteran had degenerative osteoarthritis in both of his knees.  
VA outpatient treatment notes from April 1988 reflect that 
the veteran reported that he had injured both of his knees 
during service, when he jumped off of a truck.  He reported 
that he had had surgery on the right knee in 1944, and on the 
left knee in 1949.  In June 1988, the veteran reported that 
in the fall of 1987, pain had developed, first in his left 
knee, and then in his right knee.  Dr. Lapidario wrote that 
the veteran underwent a right total knee replacement in April 
1989.

In January 1990, the veteran requested service connection for 
his left knee disability.  In a chronology that the veteran 
submitted to VA in 1991, he reported that he had injured both 
knees during service in a jump, and that he had been admitted 
to a hospital on December 1, 1944.  He reported that he had 
had surgery on his right knee in December 1944.  He reported 
that, in December 1949 and January 1950, his left knee had 
jammed, and he had had surgery on his left knee.  He reported 
that he had experienced severe pain in both knees in late 
1987.

In a June 1992 hearing before the undersigned Board Member, 
the veteran indicated that he had problems with both his 
right and left knees.  He reported that he had injured both 
knees during service, but that he had not started having 
problems with the left knee until five years after service.

In the report of a July 1999 VA examination of the veteran, 
the examining physician indicated that she had reviewed the 
veteran's claim file.  The examiner wrote that the veteran 
had jammed his right knee in a parachute training jump during 
service.  The examiner noted that the veteran had recalled 
that he had been told at the time of left knee surgery in 
1949 that his left knee injury was probably the same one that 
had caused his right knee disorder.  The examiner's diagnoses 
and opinion included the following:


Degenerative/traumatic arthropathy of the 
left knee.  Without evidence of a second 
injury the most likely etiology of these 
changes would be either an injury that 
occurred at the same time as the 1944 
injury OR changes as a result of 
compensating for the injured right knee.

In October 1999, a VA rating specialist requested 
clarification from the physician who had examined the veteran 
in July 1999.  The rating specialist noted that he had not 
seen any records that indicated that the veteran had engaged 
in parachute jumping during service.  The rating specialist 
also noted that a VA orthopedist who had conducted a rating 
board training in 1996 had stated that a disorder in one knee 
generally did not cause arthritis in the opposite knee.

In November 1999, the VA physician who had examined the 
veteran in July 1999 wrote that she had noted that the 
veteran had reported hurting his knees when he jumped off of 
a platform, and that she had mistakenly interpreted this as 
parachute jumping when she copied her notes.  The physician 
indicated that she did not agree with the orthopedist's 
opinion as cited by the rating specialist, and that she 
continued to hold that problems with one knee produced 
additional wear and tear on the other knee.  The physician 
discussed medical literature regarding the type of knee 
disorder that the veteran had.  The physician wrote that she 
still found that the veteran's history was consistent with a 
finding that the veteran's left knee disorder was incurred as 
a result of an injury during service, or as a result of extra 
wear and tear on the left knee due to the right knee 
disorder.

There is ample evidence that the veteran currently has a left 
knee disability.  Left knee pain during service and soon 
after service was reported retroactively, but there is a lack 
of contemporaneous evidence of problems with the left knee 
during service.  The claim that the veteran's right knee 
disorder caused strain on his left knee, which produced the 
current left knee disability, is supported by the opinions of 
Dr. Adams in 1946 and 1950, and the VA physician who examined 
the veteran in July 1999.  The Board does not consider the 
probative weight of the supporting medical opinions to be 
substantially diminished by the VA rating specialist's 
account of a physician's statement at a training session.  
The discussion at the training was general, and not based on 
the veteran's specific case.  In addition, the rating 
specialist provided his own recollection, as a lay person, of 
the physician's presentation at the training.  Overall, the 
Board finds that the evidence in favor of secondary service 
connection of the left knee disability is at least as 
convincing as the negative evidence and evidentiary gaps.  
Applying the benefit of the doubt in favor of the veteran's 
claim, as required by 38 U.S.C.A. § 5107(b), the Board grants 
service connection for the veteran's left knee disability.

Right Knee

The veteran is seeking an increased disability rating for his 
service-connected right knee disability.  The veteran was 
diagnosed during service, in 1944, with osteochondritis 
dissecans of the right knee, and he had right knee surgery.  
In April 1989, he had a surgical total replacement of the 
right knee.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The evidence submitted with regard to the veteran's claim for 
an increased rating for his right knee disability includes VA 
medical examinations.  The evidence compiled with respect to 
that claim does not point to the existence of any additional 
evidence that would be relevant to the claim.  The Board 
finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

Under the rating schedule, percentage ratings for replacement 
of a knee with a prosthesis are as follows:

For 1 year following implantation of 
prosthesis  ..... 100

With chronic residuals consisting of 
severe painful motion or weakness in the 
affected extremity  .......... 60

With intermediate degrees of residual 
weakness, pain or limitation of motion 
rate by analogy to diagnostic codes 5256, 
5261, or 5262.
Minimum rating  
...................................................
. 30

38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).

VA outpatient treatment notes dated from 1988 through 1998 
showed that the veteran received medication for right knee 
pain, both before and after the 1989 replacement surgery.  On 
VA examination in June 1990, the veteran reported that he had 
difficulty standing after sitting for a half hour.  He 
reported that he had swelling and discomfort in his right 
knee after standing or otherwise being on his feet for three 
to four hours without sitting.  He reported that he had 
severe pain in his right knee with bad weather.  He reported 
that the pain in his right knee was less than it had been 
before the knee placement surgery.  The examiner noted that 
the veteran had a distinct limp, and that he used a cane.  
The examiner found that the range of motion of the right knee 
was from 0 to 90 degrees.

In June 1992, the veteran had a hearing before the 
undersigned Board Member.  The veteran reported that he had 
stiffness in his right knee every day, with even a half hour 
of sitting.  He reported that the amount of medication that 
he required for his right knee pain had increased.  He stated 
that if he did any walking during the day, his right knee 
became swollen and painful by the afternoon.  He reported 
that he had difficulty going up or down stairs.  He reported 
that the right knee pain went away when he slept at night.

On VA examination in February 1993, the veteran reported 
constant pain in his right knee, worse with activity.  The 
range of motion of the right knee was to 10 degrees of 
extension, and 89 degrees of flexion.  Based on x-ray 
examinations, the examining physician noted the veteran's 
prosthetic knee had a metal-backed patella, with metal 
touching metal.  The examiner wrote that there was a risk of 
a metal-backed patella failing, and that revision of the 
patella should be considered.

In November 1995, the veteran had a second hearing before the 
undersigned Board Member.  The veteran reported that he had 
increased right knee pain four to six days per month.  He 
reported that he had to take large quantities of pain 
medication on those days.  The veteran described the pain in 
his right knee as "murderous."  The veteran reported that 
he had stiffness in his right knee after sitting for fifteen 
or twenty minutes, and that he had considerable difficulty 
standing up from a sitting position.  He reported that 
stiffness and pain in his right knee could awaken him two to 
three times each night.

On VA examination in July 1996, the veteran reported that his 
right knee symptoms had improved for a while after the 
replacement surgery, but that the pain later returned, and 
the disability was progressing.  The veteran reported 
constant pain in his right knee, increased by prolonged 
standing or walking.  The examining physician noted that the 
veteran limped, and used a cane.  The examiner noted slight 
atrophy of the muscles above and below the right knee.  The 
examiner noted marked limitation of flexion of the right 
knee, and pain with flexion.  It was reported that, after a 
half mile of walking, there was weakness of the right knee 
extensor, and stiffness and swelling of that knee.  

In response to a request from the RO, the physician who 
examined the veteran in July 1996 provided additional 
comments in September 1996.  The physician wrote that pain in 
the veteran's right knee could limit the function of the leg, 
and that the pain could get worse with repeated use of the 
leg.  The physician noted that the pain could cause excess 
and faster fatigability.  The physician noted that the 
veteran had slight muscle atrophy of the knee extensors, 
which indicated motor weakness of the right knee.

On VA examination in July 1999, the veteran reported that he 
had a period of recovery from his right knee replacement 
surgery in 1989, after which the knee was relatively pain 
free for about two years.  The veteran reported that pain and 
stiffness in the knee had since returned, although not as bad 
as before the replacement surgery.  The examiner noted that 
the veteran had suffered a stroke, with right hemiplegia, in 
May 1999.  The veteran reported that he was making a fairly 
good recovery from the stroke, with extensive therapy.  He 
reported that his right knee, however, was even more painful 
than it had been before the stroke.

The veteran reported that he had "enormous" throbbing pain 
and deep aching in his right knee.  He reported that the pain 
was worse in the morning and evening, or if he sat for any 
length of time.  On a scale of 1 to 10, he described the 
right knee pain as 6 to 7 in the morning and evening, and 4 
to 5 during the day.  He reported that he had flare-ups of 
greater pain, that he would describe as 10, but that those 
flare-ups lasted only a few minutes.  The veteran reported 
that he was able to walk a mile before the replacement 
surgery, but less than half a mile after the replacement, 
with even greater limitation since his stroke.  He reported 
that he had been using a cane when walking even before his 
stroke, and that he used a quad cane since the stroke.

The examiner noted that the veteran used a quad cane, and 
wore an orthosis on his right foot and ankle.  The veteran's 
daughter reported that the veteran's gait pattern had been 
slightly altered since the stroke.  The examiner noted that 
the veteran had an antalgic limp on the right.

The examiner found that the right knee had moderate 
tenderness to palpation, with no evidence of effusion.  The 
range of motion of the right knee was to 15 degrees less than 
full extension actively and passively, 90 degrees of flexion 
actively, and 95 degrees of flexion passively.  The examiner 
noted atrophy of the right thigh muscles compared to the 
left, and wasting of the quadriceps bilaterally.  The 
examiner found considerable weakness of the right quadriceps 
and hamstrings compared to the left.  The examiner noted that 
the muscle weakness had been noted in earlier records, but 
appeared to be more significant since the recent stroke.  The 
examiner explained that limitation of activities, including 
repetitive bending, and prolonged walking or standing, was 
generally recommended following a knee replacement.  The 
examiner noted that the veteran also reported considerable 
pain and stiffness with sitting for more than twenty or 
thirty minutes.  The examiner attributed the veteran's pain 
and stiffness with sitting to the structure of the veteran's 
prosthesis.  In particular, the examiner explained, the 
metallic-backed patella that came into contact with other 
metallic components in the prosthesis when the knee was bent, 
and caused pain and stiffness.

The examiner noted that the right knee pain during flare-ups, 
caused by repetitive use or prolonged sitting, increased the 
veteran's functional limitation, to the point that his 
functional ability was severely curtailed.  The examiner 
noted that the veteran reported weakness and loss of 
endurance in his right knee, and that the atrophy seen on 
examination corresponded with the veteran's reports.

The minimum rating for a knee disability after replacement 
surgery is 30 percent.  Weakness, pain, painful motion, and 
limitation of motion are factors to be considered in 
determining whether a rating greater than 30 percent is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(1999).  In addition, functional loss due to other factors, 
such as weakened movement, excess fatigability, diminished 
endurance, or incoordination, must be considered in 
evaluating musculoskeletal disabilities.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Medical examinations have indicated that extension of the 
veteran's right knee is limited to as much as 15 degrees 
short of full extension.  That limitation of motion, by 
itself, is consistent with a 20 percent rating under 
Diagnostic Code 5261.  Other current manifestations of the 
veteran's right knee disability include chronic pain, 
increased pain and swelling following walking or other 
activity, and stiffness after sitting.  The veteran's right 
knee has been noted to have weakness and loss of endurance.  
The veteran has described the pain in his right knee as 
severe.  The overall effect of the veteran's right knee 
disability is that, despite pain medication, he develops 
heightened discomfort if he sits, or if he stands and walks 
even a moderate amount.  The Board finds that the weakness, 
pain, and functional impairment associated with the veteran's 
right knee disability warrant a 60 percent rating under the 
rating schedule.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.


ORDER

The claim for service connection for a left knee disability 
is reopened.

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to a 60 percent disability rating for a right 
knee disability, status post total knee replacement, is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.


REMAND

Unemployability

The veteran contends that he is unable to work because of his 
service-connected disabilities.  VA regulations allow for the 
assignment of a total disability rating when a veteran has 
service-connected disabilities with certain combinations of 
ratings, and that veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) 1999.  Even when 
the ratings of the veteran's service-connected disabilities 
do not meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a), a total rating may nonetheless be 
assigned under certain conditions, on an extraschedular 
basis, if the veteran is unable to secure or follow a 
substantially gainful occupation because of service-connected 
disabilities.  38 C.F.R. § 4.16(b) (1999).

In the above decision, the Board granted service connection 
for the veteran's left knee disability, and granted an 
increased rating for his right knee disability.  The ratings 
for all of the veteran's service-connected disabilities are 
not presently established, as the RO must assign a rating for 
the left knee disability.  As the claim for a total rating 
based on unemployability is affected by the ratings for the 
service-connected disabilities, the Board will remand the 
issue for readjudication by the RO after the RO assigns a 
rating for the left knee disability.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

After assigning a disability rating for 
the veteran's left knee disability, the 
RO should readjudicate his claim for a 
total rating for compensation purposes 
based on individual unemployability.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 19 -


- 1 -


